ORDER
PER CURIAM:
Appellant Darlene Chambers filed a lawsuit against the Governor, the Attorney General, the Department of Corrections, and the Board of Probation & Parole, alleging that the State’s enforcement of § 558.019, RSMo (which establishes minimum prison terms for various criminal offenses) was illegal and a waste of taxpayer money. The State filed a motion to dismiss. The trial court granted the State’s motion, finding that Chambers lacked standing and had failed to state a claim upon which relief could be granted. Chambers appeals. We affirm. Because a published opinion would have no prece-dential value, we have provided the parties with an unpublished memorandum setting forth the reasons for this order. Rule 84.16(b).